DETAILED ACTION
	This Action is in response to the RCE filed 25 Oct 2022.  Applicant has amended Claims 1-21.  The Office rejects pending Claims 1-21 as detailed below.

Response to Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The Office rejects Claims 1, 11, and any corresponding dependent claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims (1, 6-11, and 17-21) recite in various places “a/the plurality of parse trees that represents a sequence of logic statements....”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(Independent) Claims 1, 11, and all corresponding dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: 
STEP 1
With respect to Step 1 of the Patent Subject Matter Eligibilty (MPEP § 2106.03) analysis, the claims nominally fall within the statutory categories of invention.
…Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI).
(MPEP § 2106.03(II))

–– In this case, (independent) Claims 1 and 11 nominally relate to the statutory process and manufacture categories of invention, respectively.
STEP 2A, Prong One
Under Step 2A, Prong One, the claims recite at least one judicial exception.
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception.
(MPEP § 2106.03(II)(A))

If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.
(MPEP § 2106.03(II)(A)(1))

To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.

The enumerated groupings of abstract ideas are defined as:

1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);

2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and

3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
 (MPEP § 2106.04(a))

Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.
(MPEP § 2106.04(a)(2)(III))

If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.
(MPEP § 2106.04(a)(2)(III)(B))


–– In this case, the independent claims recite
(1, 11) ...generating a plurality of parse trees that [represent] a sequence of logic statements; generating each explicit feature, of a plurality of explicit features, from a single respective parse tree of the plurality of parse trees that represents a respective logic statement in the sequence of logic statements; generating each implicit feature, of a plurality of implicit features, from more than one respective parse tree of the plurality of parse trees that represents the sequence of logic statements; detecting...whether the sequence of logic statements is anomalous, based on: a) a feature vector that contains the plurality of explicit features of the plurality of parse trees that represents the sequence of logic statements, and b) the plurality of implicit features of the plurality of parse trees that represents the sequence of logic statements....
The highlighted independent claim limitations include generating parse trees (which includes abstract syntax trees (Spec., ¶31)) from “logic statements” (which include SQL statements (Spec., ¶31)) and detecting anomalies, which correspond to concepts performed in the human mind (including observations, evaluations, judgments, and opinions) (i.e., mental processes), with or without the use of a physical aid such as pen and paper.
The dependent claims recite 
(2, 12) ...wherein said generating said implicit feature from said more than one parse tree comprises comparing: a first parse tree of the plurality of parse trees that represents the sequence of logic statements, and a second parse tree of the plurality of parse trees that represents the sequence of logic statements;
(3, 13) ...wherein said comparing said first parse tree and said second parse tree comprises measuring a first similarity between: said first parse tree of the plurality of parse trees that represents the sequence of logic statements, and said second parse tree of the plurality of parse trees that represents the sequence of logic statements;
(4, 14) ...wherein said measuring said first similarity between said first parse tree and said second parse tree comprises measuring a second similarity between: a first subtree of said first parse tree of the plurality of parse trees that represents the sequence of logic statements, and a second subtree of said second parse tree of the plurality of parse trees that represents the sequence of logic statements;
(5, 15) ...wherein said comparing said first parse tree and said second parse tree comprises comparing a particular subtree of said first parse tree of the plurality of parse trees that represents the sequence of logic statements to each subtree of a plurality of subtrees of said second parse tree of the plurality of parse trees that represents the sequence of logic statements;
(6, 16) ...wherein said generating said plurality of implicit features comprises comparing each parse tree of the plurality of parse trees that represents the sequence of logic statements to each parse tree of the plurality of parse trees that represents the sequence of logic statements;
(7, 17) ...wherein said generating [i.e., comparing] said plurality of explicit features consists of a single pass over the plurality of parse trees that represents the sequence of logic statements;
(8, 18) ...wherein said generating [i.e., comparing] said plurality of implicit features comprises multiple passes over the plurality of parse trees that represents the sequence of logic statements;
(9, 19) ...wherein: said detecting by the machine learning model comprises inferencing based on the feature vector; the feature vector contains the plurality of implicit features of the plurality of parse trees that represents the sequence of logic statements;
(10, 20) ...wherein said generating [i.e., comparing] said plurality of explicit features is not based on leaves of the plurality of parse trees that represents the sequence of logic statements; and
(21) ...wherein: the plurality of parse trees that represents the sequence of logic statements contains at least three parse trees; the feature vector contains an explicit feature of each parse tree of the at least three parse trees [<< further defining the operational trace from the identifying step of the independent claim].
The highlighted dependent claim limitations—including comparing, measuring similarity, detecting, and inferencing—correspond to concepts performed in the human mind (including observations, evaluations, judgments, and opinions) (i.e., mental processes), with or without the use of a physical aid such as pen and paper.
Accordingly, the claims recite at least one judicial exception.
STEP 2A, Prong Two
Under Step 2A, Prong Two, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). For more information on how to evaluate whether a judicial exception is integrated into a practical application, see MPEP § 2106.04(d)(2).
(MPEP § 2106.03(II)(A)(2))

…

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
(MPEP § 2106.04(d)(I))

–– In this case, the independent claims additionally recite
(1) ...wherein the method is performed by one or more computers [<< using a computer as a tool to perform an abstract idea]; 
 (1, 11) ...a machine learning model [adds insignificant extra-solution activity]; and
(11) ...one or more computer-readable non-transitory media storing instructions [<< using a computer as a tool to perform an abstract idea].
The highlighted limitations correspond to [1] using a computer as a tool to perform an abstract idea and [2] using a ML Model, which add insignificant extra-solution activity to the judicial exception.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
The dependent claims additionally recite
(12-20) ...one or more computer-readable non-transitory media [<< using a computer as a tool to perform an abstract idea];
These dependent claim limitations further detail the elements of the independent claims that correspond to using a computer as a tool to perform an abstract idea.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
Thus, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
STEP 2B
 With respect to Step 2B of the Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: …ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60….

MPEP § 2106.05(I)(A)
….

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

MPEP § 2106.05(d)(II)(i-vi)

–– In this case, the independent claims additionally recite
(1) ...wherein the method is performed by one or more computers [generic computer components performing generic computer functions];
 (1, 11) [using]...a machine learning model [well-understood, routine, conventional activity previously known to the industry]; and
 (11) ...one or more computer-readable non-transitory media storing instructions [generic computer components performing generic computer functions].
One set of limitations recite generic computer components performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The other set recite using a ML Model, which is a well-understood, routine, conventional activity previously known to the industry (See PTO-892 reference "Machine Learning: What it is and Why it Matters" (P1/4: “Machine learning is a method of data analysis that automates analytical model building. It is a branch of artificial intelligence based on the idea that systems can learn from data, identify patterns and make decisions with minimal human intervention.”)  
The dependent claims additionally recite
(12-20) ...one or more computer-readable non-transitory media [generic computer performing generic computer functions].
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] generic computers performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Further, looking at the limitations as an ordered combination adds nothing more that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology, they merely use existing technology for the same purpose for which it was intended.  
In sum, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.

	
Response to Arguments
The Office has fully considered Applicant's arguments filed 9 Sep 2022 and finds them particularly unpersuasive.
Applicant Argument:
First, Applicant argues the following (Remarks, P8) concerning the 101 rejection:
A. Practical application
The non-final Office action (page 11) acknowledges a practical application "detection of anomalous SQL statements, that are either malicious in the sense that they include parts of injected code". The current Office action should not pretend a practical application is absent.

Examiner Response:  
First, “detecting” is not, in fact, a practical application according to the MPEP 101 analysis.  It is clearly part of performing an observation, evaluation, judgment, and opinion.  A practical application, in contrast, would be to perform an action in the real world with the information that has been detected (i.e., practically applying it).  The claims contain no such practical application.
Applicant Argument:
Next, Applicant argues (P8) inexplicably in points B and C that the claims do not relate to a business method or economic activity, and that some how the Office has committed an “illegal” act in citing “irrelevant cases.”  The arguments then reference “MPEP 2106.05(a)(II)” and “MPEP 2106.04(a)(2)(II)(A),” which are not part of the previous or current Office Action.
Further, Applicant argues, in point D, that the Action again commits some illegality in quoting irrelevant cases.
Examiner Response:
“Page 8” of the previous Action referenced by Applicant consists almost entirely of quoted material from the MPEP (in single space, indented, and justified smaller font format to set it apart from the actual rejection) relevant to the “Step B” 101 analysis for reference by the Applicant.  Following the quoted relevant 101 analysis MPEP portions, the “In this case” in bold, regular space, regular font, followed by the particular claim limitations should indicate to the reader how the present limitations are being applied to the guidance above.  And in the case of this particular application, none of the limitations are “cited” as invoking items from the specific list of “well-understood computer functions” enumerated in the MPEP § 2106.05(d)(II)(i-vi) that are part of the 101 guidance.
Applicant Argument:
Applicant then argues the following (P10): 
E. Insignificant activity
The Office action says "[using]... a machine learning model [insignificant extra-solution activity]". Claim 1 does not recite "using", which is a mischaracterization. The Office action is unclear as to whether pre-solution or post-solution activity is alleged. No claimed activity is alleged.
F. Computer as mere tool
MPEP 2106.05(f) says "(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process." There was no uncomputerized preexisting process.

Examiner Response:  
Points E and F allege the previous Action “mischaracterizes” the claims as “using” a machine learning model and then appeals to “MPEP 2106.05(f)” which is not part of the rejection.
The rejection, as also explained in the interview, indicates that merely using a ML model is “insignificant extra-solution activity” in regards to Step 2A, Prong Two analysis, and further elaborates in Step 2B that using an ML model is well understood, routine and conventional previously known in the art, citing to a reference for support. 
Applicant Argument:
Next, Applicant argues the following (P11):
G. Human mind
The Office action (page 4) says "detecting-correspond to concepts performed in the human mind". Previously cited Bockermann (Introduction) says, "there exists a variety of papers on employing anomaly-based methods for detecting web-based intrusions [ 4,5,6]. These either try to analyze log-files or protocol-level information to detect anomalies based on heuristics or data-mining techniques. We earlier proposed a rule based learning approach using the ModSecurity module in [7]. These approaches are rooted at the network or application protocol layer." The skilled person knew "rooted at the network or application protocol layer" excludes the human mind, because the human mind cannot be so rooted as a matter of physical impossibility. Physical impossibility is addressed in MPEP 2106.04(a)(2)(11l)(A), "the human mind is not equipped to perform the claim limitations. . .. inventions that 'could not, as a practical matter, be performed entirely in a human's mind". Claim 1 is not a mental process.

Examiner Response:
Applicant appeals to a previously cited prior art reference, yet conspicuously fails to address the claims in the present application, while arguing that they do not comprise a mental process.  As detailed above, the actual claims in this application easily fall into the mental process category, as creating an abstract syntax tree (parse tree) from SQL statements (sequence of logic statements) is entirely possible with one’s mind, pen, and paper. 
Applicant Argument:
Finally, Applicant’s arguments at point H (P 11-12) appear directed to the prior art rejections of first non-final action which are not relevant here.


Conclusion
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
9 November 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191